The court erred in overruling the motion for new trial.
      DECIDED OCTOBER 25, 1939. REHEARING DENIED NOVEMBER 13, 1939.
Rachael Hipps sued the Atlanta Life Insurance Company on a policy of insurance issued to her husband, in which she was named beneficiary. The jury found for the plaintiff, and the company excepted to the overruling of the motion for new trial. The policy sued on provided, among other things: "No benefits shall be payable hereunder for death resulting directly or indirectly from drunkenness, immorality, or venereal disease, or as a result of an altercation or fight, provoked or unprovoked, or suicide, whether sane or insane, or while breaking the law or resisting an officer; it being understood and agreed that death resulting from these causes or any one of them is a risk not undertaken or assumed under this policy of insurance." The evidence demanded a finding that the death resulted from an altercation or fight entered into by the insured. This court is of the opinion that the risk by which the insured died was excepted by the unambiguous terms of the policy, "altercation or fight, provoked or unprovoked." Our construction of the phrase is that it means altercation or fight, provoked or unprovoked, while the insured was sane or insane; and such interpretation is not affected by the provision that suicide is excepted whether done while the insured was sane or insane. Since the evidence shows that the death of the insured resulted from an altercation or fight, it is immaterial whether he was sane or insane at the time he was killed. Accordingly, it was error to overrule the motion for new trial.
Judgment reversed. Stephens, P. J., and Sutton, J., concur.